Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

The Claims 1-5, 7, 8, 11, 12, 16, 17, 19 and 20 are Allowed.
The Claims 21-23 and 25 are Rejected under 102/103 Rejection.
The Clams 24, 26 and 27 are Objected.
The Claims 6, 9-10, 13-15 and 18 are Canceled Claims.
The rejection under 35 USC § 101 is withdrawn.

Remarks
Applicant’s arguments, filed (11/16/2021), with respect to pending claims 1-5, 7, 8, 11, 12, 16-17 and 19-27 and have been fully considered, the amendments to the claims overcome the rejection under 35 USC § 101.
The rejection of the claims 1-5, 7, 8, 11, 12, 16, 17, 19 and 20 under 35 USC § 102/103 are withdrawn.
The new Claims 21-27 represented by the Applicant.  See below rejection for full detail.

Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. The claims 1-5, 7, 8, 11, 12, 16-17 and 19-27 are been patent eligible at Prong 2 of Step 2A. In particular in claims 1 and 21 and its 
However in the prong 2 analysis of the claims 1 and 21 have the abstract idea integrated into a practical application of a significant additional steps of the “removing a volume of non-aqueous phase liquid (NAPL) from the subsurface through a well” under prong 2 analysis. 
The making of measurements in a well, by the pressure transduces for identify a transmissivity of a non-aqueous liquid, as claimed in claim 16. The measurements steps significant additional steps under prong 2 analysis, therefor the abstract ideas of claim 16 are directed to a practical application.
Claim 17 directed to the practical application of the testing a transmissivity of the dense non-aqueous liquid.
Thus claims 1-5, 7, 8, 11, 12, 16-17 and 19-27 are deemed patent eligible under 35 USC 101.  
Claims 2-5, 7, 8, 11, 12, 16, 19, 20 and 22-27 are dependent claims of claims 1, 17, and 21 are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis”.

Regarding Claim 21, "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” a method of evaluating a distribution and recovery of a non-aqueous phase liquid (NAPL) in a subsurface comprising: 
    identifying a plurality of mobile non-aqueous phase liquid intervals (MNI) in the subsurface, wherein the identifying comprises:
      removing an amount of non-aqueous phase liquid (NAPL) from the subsurface through a well, wherein the amount of non-aqueous phase liquid (NAPL) removed is substantially all the non-aqueous phase liquid (NAPL) from the well at an equilibrium condition(Introduction, where magnitude of LNAPL transmissivity has
been suggested as a possible endpoint criterion for LNAPL mass removal using LNAPL
hydraulic recovery systems);


must be calculated include estimation of LNAPL drawdown (sn) and well discharge ( On) as a function of time); 
     monitoring a discharge rate of the non-aqueous phase liquid (NAPL) in the well from an area of the subsurface comprising non-aqueous phase liquid (NAPL) near the well(Fig. 8.1, Introduction, w!1ere volume of LNAPL is rapidly removed from a well and the rate of fluid-level recovery is measured and analyzed: Page 3, para 5. Post-Test Data, lines 13-14 where post-test data that must be calculated include estimation of LNAPL drawdown (sn) and well discharge ( Qn) as a function of time, and this in turn depends on the effective well radius value along with DTP and DTW measurements);
     analyzing a rate of change for the discharge rate (Fig.8.1, Page 4, lines 1-11, where
LNAPL discharge from the formation to the well is calculated based on the effective
well radius re(i) and changes in DTP and DTW over time ... the well discharge from the
time ti to the time ti+1 is calculated using the following equation:
(5.2) Qni=PIte(i)2 * (DTPi-DTPi+1-DWi)/(ti+1-ti));
 analyzing a rate of change for the drawdown (Introduction, where baildown tests, in
which of LNAPL. .. and the rate of fluid-level recovery is measured and analyzed . ., to
estimate LNAPL transmissivity and further on Page 3, para 5. Post-Test Data, where
post-test data that must be calculated include estimation of LNAPL drawdown (sn) and
well discharge (Qn) as a function of time); and


data should extrapolate to the origin (zero value) for small values);and
      determining a transmissivity of a non-aqueous phase liquid (LNAPL) in the subsurface (Introduction, where baildown tests, in which of LNAPL. .. and the rate of fluid-level recovery is measured and analyzed …, to estimate LNAPL transmissivity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” in view of
"Light Non-Aqueous Phase Liquid (LNAPL) Update 3, Key LNAPL Concepts. H,
see also attached file of Cl:aire “An illustrated Handbook of LNAPL Transport and
Rate in the Subsurface”.

Regarding Claim 22, "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” disclose the method of claim 21, but does not disclose

     gauging the subsurface through a well to determine an apparent air NAPL interface (ANI), calculating an elevation of the apparent air NAPL interface (ANI) in the subsurface;
       recording the elevation of the apparent air NAPL interface (ANI);
     gauging the subsurface through a well to determine an NAPL water interface (NWI) in the subsurface;
     calculating an elevation of the NAPL water interface (NWI) in the subsurface; and
recording the elevation of the NAPL water interface (NWI).

“Light Non-Aqueous Phase Liquid (LNAPL)”, see “Cl:aire” disclose the non-aqueous phase liquid comprises light non- aqueous phase liquid (LNAPL) and wherein determining the transmissivity of the non-aqueous phase liquid (NAPL) interface comprises: 
     gauging the subsurface through a well to determine an apparent air NAPL interface (AND) (chapter 3.5.1., where multiple lines of evidence are recommended to fully assess the LNAPL migration for relatively recent releases (e.g., well gauging and dissolved phase plume be!1avioL Diagnostic gauge plots are a useful tool for evaluating whether or not the gauged thickness of U\JAPL in a well), calculating an elevation of the apparent air NAPL interface (ANI) in the subsurface (chapter 3.4.2 Confined Conditions, lines 13-16, where monitoring the in-well LNAPL thickness response to water table 
       recording the elevation of the apparent air NAPL interface (ANI) (chapter 3.4.2
Confined Conditions, where the variability of the water table elevation with in-well
LNAPL thickness);

     gauging the subsurface through a well to determine an NAPL water interface (NWI) in the subsurface (chapter 3.5.1, where diagnostic gauge plots are a useful too! for
evaluating whether or not the gauged thickness of LNAPL in a well is indicative of
migration or rather more likely, the result of water table fluctuations);

     calculating an elevation of the NAPL water interface (NWI) in the subsurface (chapter 3.4.2 Confined Conditions, lines 13-16, where monitoring the in-well LNAPL thickness response to water table (potentiometric) elevation changes is one way to assess whether LNAPL is confined. For confined LNAPL, the variability of the water table elevation with in-well LNAPL thickness will be the opposite of that described for the unconfined condition. For confined systems, the in-well LNAPL thickness will increase with an increase in potentiometric surface elevation, as shown in Figure 3-7); and
recording the elevation of the NAPL water interface (NWI) (Chapter 3.4.2 Confined

thickness).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide calculating an elevation of the base of the
NAPL, as taught by “Light Non-Aqueous Phase Liquid (LNAPL)”, see “Cl:aire” in the "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” in order to analyze wide spectrum of the chemicals components and elements.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over
"API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” in view of "Light Non-Aqueous Phase Liquid (LNAPL) Update 3, Key LNAPL Concepts. H,
see also attached file of Cl:aire “An illustrated Handbook of LNAPL Transport and
Rate in the Subsurface” and "Real-Time Monitoring of Water and DNAPL
Levels Using Level TROLL 500 instruments”.

Regarding Claim 23, "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” disclose the method of claim 21, but does not disclose the non-aqueous phase liquid comprises dense non- aqueous phase liquid (DNAPL), and wherein determining the transmissivity of the non-aqueous phase liquid (NAPL) interface comprises:
gauging the subsurface through a well to determine an apparent NAPL water interface (NWD);
calculating an elevation of the apparent NAPL water interface (NWI) in the subsurface;

gauging the subsurface through a well to determine a base of the DNAPL and well total depth (TD) in the subsurface;
calculating an elevation of the base of the DNAPL in the subsurface; and
recording the elevation of the well TD.
“Light Non-Aqueous Phase Liquid (LNAPL) Update 3. Key LNAPL Concepts" disclose the non-aqueous phase liquid comprises dense non-aqueous phase liquid (DNAPL), and wherein determining the transmissivity of the non-aqueous phase liquid (NAPL) interface comprises:
    gauging the subsurface through a well to determine an apparent NAPL water interface (NWD) (chapter 3.5.1., where multiple lines or evidence are recommended to fully assess the LNAPL migration for relatively recent releases (e.g., well gauging and
dissolved phase plume behavior. Diagnostic gauge plots are a useful too! for evaluating
whether or not the gauged thickness of LNAPL in a well is indicative of migration or
rather more likely, the result of water table fluctuations);
      calculating an elevation of the apparent NAPL water interface (NWI) in the subsurface(chapter 3.4,2 Confined Conditions, lines i 3-i 6, where monitoring the in-well LNAPL thickness response to water table (potentiometric) elevation changes is one way to assess whether LNAPL is confined. For confined LNAPL, the variability of the water
table elevation with in-well LNAPL thickness will be the opposite of that described for
the unconfined condition, For confined systems, the in-well LNAPL thickness will

      recording the elevation of the apparent NAPL water interface (NWI) (chapter 3.4.2
Confined Conditions, where the variability of the water table elevation with in-well
LNAPL thickness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide calculating an elevation of the base of the NAPL, as taught by “Light Non-Aqueous Phase Liquid (LNAPL) Update 3, Key LNAPL Concepts," in the "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” in order to take in consideration wide spectrum of the chemicals components and elements.

"Real-Time Monitoring of Water and DNAPL Levels Using Level TROLL 500 Instruments" disclose gauging the subsurface through a well to determine a base of the DNAPL and well total depth (TD) in the subsurface (Introduction, Col.1, lines 15-16, wi1ere measure water and DNAPL levels is to collect real-time data with Level TROLL Instruments) and well total depth (TD) in the subsurface (Page 2, line 12, where 2, Measure the total depth of the well);
calculating an elevation of the base of the DNAPL in the subsurface (Introduction, in
equation for calculating the thickness of DNAPL, the delta Z= the elevation difference
between level TROLL 1 and level TROLL 2); and
recording the elevation of the well TD (Page 3, Procedure, lines 15-16, where
Program both Level TROLL Instruments to record Depth, in linear mode, with specific
gravity set to the default value of 0.99)"

applicants' invention was made to provide calculating an elevation of the base of the
DNAPL, as taught by "Real-Time Monitoring of Water and DNAPL Levels Using Level TROLL 500 Instruments" in the "Light Non-Aqueous Phase Liquid (LNAPL)
Update 3, Key LNAPL Concepts" in order to take in consideration wide spectrum of
the chemicals components and elements.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over
"API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” in view of  Verhoff (US Pub.2002/0047058).

Regarding Claim 25, "API LNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis” disclose the method of claim 21, but does not disclose the subsurface comprises a fractured porous media or a layered arrangement of granular porous media and non-porous media.
Verhoff disclose the subsurface comprises a fractured porous media or a layered arrangement of granular porous media and non-porous media (para [0110], where  differences in porosity (porous media bodies are less tough than non-porous media bodies of the same composition)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide fractured porous media or a layered arrangement of granular porous media and non-porous media, as taught by Verhoff  in the "Light Non-Aqueous Phase Liquid (LNAPL) Update 3, Key LNAPL Concepts," . 

Allowable Subject Matter
Claims 24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Regarding Claim 24,  “Light Non-Aqueous Phase Liquid (LNAPL) Update 3. Key LNAPL Concepts.”, see also attached file of Cl:aire “An illustrated Handbook of LNAPL Transport and Fate in the Subsurface”[ updated version pages 1-38] disclose gauging the subsurface with at least one of a pressure transducer or an electronic interface probe to determine a transmissivity of a non-aqueous phase liquid (NAPL) in the subsurface (Page 3, Table 3-1. Common LNAPL misconceptions: LNAPL Transmissivity, where LNAPL transmissivity is a reliable indicator of the ability of the formation to transmit LNAPL to a well, Page 20, chapter 3.6.4 LNAPL Transmissivity, where LNAPEL transmissivity is analogous to groundwater transmissivity; higher transmissivity values indicate higher production rates for a given drawdown induced). 
 The closest prior art of the record does not disclose or render obvious:  “quantifying a recoverability of non-aqueous phase liquid (NAPL) in the mobile non- aqueous phase liquid intervals (MNI).”

The closest prior art of the record does not disclose or render obvious:  “correlating each identified mobile interval of non-aqueous phase liquid to a fracture within the fractured porous media or to a layer of granular porous media.”
Claim 27 is not rejected under 102/103 due to their dependency on claim 26.


Claims 1-5, 7, 8, 11, 12, 16, 17, 19 and 20 are allowed.

Regarding Claim 1, “Light Non-Aqueous Phase Liquid (LNAPL)”, see “Cl:aire” a  method of evaluating a distribution and recovery of a non-aqueous phase liquid (NAPL) in a subsurface comprising:
      removing a volume of non-aqueous phase liquid (NAPL) from the subsurface through a well and identifying a plurality of mobile non-aqueous phase liquid intervals (MNJ) in the subsurface (Fig. 3.3 (in LNAPL documents and Fig. 3.6 in Cl:are), where heterogeneous case with finer grained layers (2,3 and 6) and coarser grained layers (1,4 and 5), e.g., the layers corresponds to the intervals); 
      gauging the subsurface with at least one of a probe (Acronyms, MIP interface probe) to determine a transmissivity of a non-aqueous phase liquid (NAPL) in the subsurface (Page 3, Table 3-1. Page 20, chapter 3.6.4).
"APILNAPL Transmissivity Workbook: A Tool for Baildown Test Analysis" disclose at least one of a pressure transducer or an electronic interface probe (Page 3, lines 2-3, where measurements cane be taken using interface probes).
The closest prior art of the record does not disclose or render obvious:  
     “quantifying a recoverability of non-aqueous phase liquid (NAPL) in the mobile non- aqueous phase liquid intervals (MNI),
      wherein the subsurface comprises a fractured porous media or a layered arrangement of granular porous media and non-porous media.”
Claims 2-5, 7, 8, 11, 12, 16 are allowed due to their dependency on claim 1.

Regarding Claim 17, "Real-Time Monitoring of Water and DNAPL Levels Using
Level TROLL 500 instruments'' disclose a method of evaluating a distribution and a
recoverability of a dense non-aqueous phase liquid (DNAPL) comprising:
testing a transmissivity of the dense non-aqueous phase liquid (DNAPL), wherein the
testing the transmissivity of the dense non-aqueous phase liquid (DNAPL) comprises:
placing a first transducer in the dense non-aqueous phase liquid (DNAPL) (Page 1,
Introduction and drawing, where TROLL 2 correspond to the transducer);
recording a first pressure measurement from the first transducer (Introduction, where
H2dhe pressure reading at level TROLL 2);
     calculating an elevation of the dense non-aqueous phase liquid (introduction, where
calculating the thickness of DNAPL within the well at any point in time given two fluids
with difference densities bd=(H2-H1-deltaZ *SGw) I SGd-SGw, where delta Z=the elevation difference between level TROLL 1 and !eve! TROLL2);
    placing a second transducer in a water column near the dense non-aqueous phase
liquid (DNAPL);
recording a second pressure measurement from the second transducer; calculating
an elevation of tile water column (H1=tile pressure reading at level TROLL 1); and
     comparing the elevation of the dense non-aqueous phase liquid (DNAPL) to the
elevation of the water column to determine a thickness of dense non-aqueous phase

at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) /
SGd-SGw, where deltaZ =the elevation difference between level TROLL1 and !eve!
TROLL 2, delta Z= the elevation difference between !eve! TROLL1 and level TROLL2);

     determining a mobile interval definition of the dense non-aqueous
phase liquid (DNAPL) (Page 1, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ "SGw) / SGd-SGw, where delta Z =the elevation difference between level TROLL 1 and !level TROLL2delta Z=the elevation difference between !eve! TROLL 1 and level TROLL2; SGw= the specific gravity of water (dimensionless); SGd=specific gravity of DNAPL (dimensionless)), wherein the determining a mobile interval definition of the dense non-aqueous phase liquid (DNAPL) comprises:
  measuring a first specific gravity of the dense non-aqueous phase liquid (DNAPL) (Page 1, Figure, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) / SGd-SGw, where delta Z =the elevation difference between level TROLL 1 and level TROLL2delta Z= the elevation difference between level TROLL 1 and level TROLL2; SGw= the specific gravity of water (dimensionless); SGd=specific gravity of DNAPL (dimensionless)) ;
   measuring a second specific gravity of a water column (Page 1, Figure, where
calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) / SGd-SGw, where delta Z =the SGw= the specific gravity of water (dimensionless); SGd=specific gravity of DNAPL (dimensionless)); and
performing a first and second specific gravity measurements (Page 1, Figure, where calculating the thickness of DNAPL within the well at any point in time given two fluids with difference densities bd=(H2-H1-deltaZ *SGw) / SGd-SGw, where delta Z =the elevation difference between level TROLL 1 and level TROLL2delta Z= the elevation difference between level TROLL 1 and level TROLL2; SGw= the specific gravity of water(dimensionless); SGd=specific gravity of DNAPL (dimensionless)).
Thus "Real-Time Monitoring of Water and DNAPL Levels Using Level TROLL 500
Instruments" teaches performing first and second critical measurements on which the calculations rely to obtain the claimed results.
The examiner takes official notice, that when performing critical measurements on which a complex calculation relies, it would be obvious to use a calibrated measurement system. integrating the definition into a conceptual site model (Introduction: see Figure on Page 1).
The closest prior art of the record does not disclose or render obvious:  
    “quantifying a recoverability of the dense non-aqueous phase liquid (DNAPL), wherein a subsurface for recoverability comprises a fractured porous media or a layered arrangement of granular porous media and non-porous media.”
Claims 19 and 20 are allowed due to their dependency on claim 17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KALE RIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Andrew Schechter can be reached on (571 )2722302. The fax phone
number for the organization where this application or proceeding is assigned is 571 -

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857